            Case 3:20-cv-01035-SI    Document 55   Filed 07/17/20   Page 1 of 5




Matthew Borden, Admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, Admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, Admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs
                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; GARRISON                  DECLARATION OF DOUG BROWN IN
DAVIS; KAT MAHONEY; SERGIO                    SUPPORT OF PLAINTIFFS’ MOTION
OLMOS; JOHN RUDOFF; ALEX MILAN                FOR TEMPORARY RESTRAINING
TRACY; TUCK WOODSTOCK; JUSTIN                 ORDER AND PRELIMINARY
YAU; and those similarly situated,            INJUNCTION AGAINST DEFENDANTS
                                              U.S. DEPARTMENT OF HOMELAND
                Plaintiffs,                   SECURITY AND U.S. MARSHALS
       v.                                     SERVICE

CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.

PAGE 1       DECLARATION OF DOUG BROWN ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
               Case 3:20-cv-01035-SI       Document 55       Filed 07/17/20      Page 2 of 5




          I, Doug Brown, declare:

          1.       I am an Oregon resident who lives in the City of Portland. I am a legal observer

for the ACLU. If called as a witness, I could, and would, testify competently to the facts below.

          2.       As a legal observer, my job is to watch what happens at the protests, take photos

or videos if I can, and report what I see to the ACLU. I always wear the blue ACLU vest

identifying me as a legal observer when I cover the ongoing Portland protests. It says ACLU on it

in big block letters so that the everyone understands what I am doing there.

          3.       I covered the protests on July 16, 2020. I was there in my capacity as a legal

observer. I did not demonstrate against the police. I was wearing my blue ACLU vest.
          4.       I arrived downtown at 10:00 p.m. Shortly after I arrived, I began following a

group of Portland police officers to watch what they were doing. There was also a group of

protesters following the police. We eventually followed the police over to the area by the Justice

Center.

          5.       All of a sudden, I lost sight of the police (I presume they went into Justice

Center). At the same time, I saw pepper balls exploding at the feet of the protesters. Nobody in

the crowd had done anything threatening or unlawful.

          6.       At that point, I could see federal agents emerging from the Edith Green federal

building next to the Justice Center and amassing in the street. This was at around 11:00 p.m.

          7.       The federal agents formed a wall to block the road. More federal agents

positioned themselves on the sidewalk.

//

//

//

//

//

//

//

PAGE 2          DECLARATION OF DOUG BROWN ISO MOTION FOR TRO AGAINST
                FEDERAL DEFENDANTS
             Case 3:20-cv-01035-SI       Document 55       Filed 07/17/20     Page 3 of 5




        8.       A small group of protesters, NLG legal observers, a journalist and I were about

500 feet away from the federal agents were standing. Some of the protesters began slowly

walking toward the federal agents and yelling at them and asking why they were shooting at

them. Nobody had done anything threatening or unlawful.

        9.       The federal agents kept their guns trained on approaching protesters but did not

fire any shots after initial volley of pepper balls. Federal agents in blue uniforms moved back

under the overhang of the Edith Green building. Federal agents in camouflage uniforms began

hiding in grass and behind trees.

        10.      More people started gathering in the street on the edge of the sidewalk in front of

the building. The federal agents did not say anything, but did a test on a long range acoustical

device (“LRAD”). Without warning, the federal agents began firing at the feet of the people on

the sidewalk, then began firing indiscriminately into the crowd. Prior to this occurring, I had not

seen any threats or unlawful activity from the protesters.

        11.      At 11:26, I saw the federal agents shoot a journalist. Video here:

https://tinyurl.com/FedsVsReporters, at 14:55–17:12. The journalists were not doing anything

threatening or illegal.

PAGE 3        DECLARATION OF DOUG BROWN ISO MOTION FOR TRO AGAINST
              FEDERAL DEFENDANTS
          Case 3:20-cv-01035-SI        Document 55        Filed 07/17/20     Page 4 of 5




       12.     After they started shooting, federal agents lit a fiery stick that gave off some kind

of smoke, set off flash bang grenades and tear gas. I was tear gassed and had to run away from

the area and could no longer report on or observe what the federal agents did to the protesters.

       13.     Once I was able to breath and see well enough, I walked west on SW Jefferson.

Then I turned north on SW 4th. When I arrived there, federal agents were clearing the street. I

was across from Chapman Square (which is City property). Federal agents told me that I could

not go near the fence and threatened to shoot me. I saw a person with press insignia and a camera

walking on the west side of SW 4th. Federal agents threatened to shoot him. He was holding his

camera and looked like he was recording. Video here: https://tinyurl.com/FedsVsReporters, at

22:42–23:25.

       14.     I saw some commotion occurring around SW Salmon and SW 4th Ave., so I went

over there. Federal agents were marching in a line, pushing up from Third Street to Fourth

Street. They were setting off flashbang grenades as they went. Teargas was wafting over

everyone including homeless people and food stands. Federal agents were shooting at people and

releasing teargas.




PAGE 4       DECLARATION OF DOUG BROWN ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
          Case 3:20-cv-01035-SI        Document 55       Filed 07/17/20      Page 5 of 5




       15.     Almost the whole time I was at the protests, I felt like I could be targeted at any

time because the federal agents had attacked and threatened reporters and legal observers right in

front of me and were indiscriminately firing munitions, flashbangs, and tear gas at crowds for no

apparent reason.



       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.



Dated: July 17, 2020                                    _______________________________
                                                                Doug Brown




PAGE 5       DECLARATION OF DOUG BROWN ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
